IN THE SUPREME COURT OF PENNSYLVANIA




OFFICE OF DISCIPLINARY COUNSEL, :            No. 2573 Disciplinary Docket No. 3
                Petitioner      :
                                :            No. 16 DB 2019
           v.                   :
                                :            Attorney Registration No. 200837
MICHAEL ROBERT SHAPIRO,         :
                Respondent      :            (Philadelphia)


                                        ORDER


PER CURIAM


      AND NOW, this 21st day of April, 2021, upon consideration of the Verified Statement of

Resignation, Michael Robert Shapiro is disbarred on consent from the Bar of this

Commonwealth, retroactive to February 19, 2019. See Pa.R.D.E. 215. Respondent shall

comply with all of the provisions of Pa.R.D.E. 217 and pay costs to the Disciplinary Board

pursuant to Pa.R.D.E. 208(g).